NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                        SEP 21 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 WALTER M. SHAW, M.D.,                            No. 14-56097

                  Plaintiff-Appellant,            D.C. No. 3:12-cv-02369-BEN-
                                                  NLS
   v.

 VETERANS HEALTH                                  MEMORANDUM*
 ADMINISTRATION; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                          Submitted September 13, 2016**

Before:        HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

        Walter M. Shaw appeals pro se from the district court’s judgment dismissing

his employment action. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo a district court’s dismissal for lack of subject matter jurisdiction, including


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
whether the United States has waived its sovereign immunity. Harger v. Dep’t of

Labor, 569 F.3d 898, 903 (9th Cir. 2009). We affirm.

      The district court properly dismissed Shaw’s state law claims as barred by

sovereign immunity because Shaw failed to show that the United States has waived

its sovereign immunity from suit. See United States v. Mitchell, 463 U.S. 206, 212

(1983) (“It is axiomatic that the United States may not be sued without its consent

and that the existence of consent is a prerequisite for jurisdiction.”); Weber v.

Dep’t of Veterans Affairs, 521 F.3d 1061, 1065 (9th Cir. 2008) (“[A] person

attempting to sue a federal agency or officer must demonstrate that the claim being

asserted is covered by a specific statutory authorization to sue the United States.”

(citation and internal quotation marks omitted)).

      Shaw has waived any claims of error relating to the dismissal of the federal

claims raised in his first amended complaint because they were dismissed with

leave to amend, and Shaw subsequently filed an amended complaint. See Chubb

Custom Ins. Co. v. Space Sys./Loral, Inc., 710 F.3d 946, 973 n.14, 974 n.15 (9th

Cir. 2013) (failure to replead claims after dismissal with leave to amend amounts

to waiver).

      The district court did not abuse its discretion by denying Shaw further leave

                                           2                                    14-56097
to amend because amendment would have been futile. See Ascon Props., Inc. v.

Mobil Oil Co., 866 F.2d 1149, 1160 (9th Cir. 1989) (setting forth standard of

review and explaining that “[t]he district court’s discretion to deny leave to amend

is particularly broad where plaintiff has previously amended the complaint”).

      Contrary to Shaw’s contention, the district court was not required to convert

defendants’ motion to dismiss to a motion for summary judgment.

      AFFIRMED.




                                         3                                    14-56097